Citation Nr: 0416701	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  97-23 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability in the right eye, claimed to be a 
result of VA hospitalizations from January 30, 1989, to 
February 22, 1989. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO)in Pittsburgh, Pennsylvania, denying a July 1995 
claim for benefits under 38 U.S.C.A. § 1151.  The Board 
remanded the case for additional development in May 1998 and 
October 2000, and the requested development has been 
accomplished to the extent possible. 


FINDING OF FACT

The weight of the competent evidence as to whether there is 
additional disability in the right eye as a result of VA 
medical treatment is in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
Board concludes that additional disability in the right eye 
is the result of VA medical treatment.  38 U.S.C.A. §§ 1151, 
5107(b) (West 1991 & 2002); 38 C.F.R. §§ 3.102, 3.358 (1995 & 
2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  Here, 
the RO notified the veteran of the evidence needed to 
substantiate his claim as well as VA's duty to assist in 
obtaining evidence.  Given the favorable outcome below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Legal Criteria/Analysis

The veteran maintains that he is entitled to compensation for 
additional disability, to include blindness, in his right eye 
under the provisions of 38 U.S.C.A. § 1151 because this 
condition was the result of surgery and other treatment 
rendered at the VA Medical Center (MC) in Washington, DC, in 
January and February 1989.

The statutory criteria applicable to this case appear at 38 
U.S.C.A. § 1151 (West 2002), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (2002).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those that are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the Court of Appeals for Veterans Claims in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
That decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2874, 2926-27 (1996), 
codified at 38 U.S.C.A. § 1151 (West 2002); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored. 63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 that were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.

The appellant filed his current claim seeking compensation 
benefits under 38 U.S.C.A. § 1151 in July 1995, after the 
Gardner precedent but before the legislation enacted in 
October 1997.  Therefore, under the statute and the opinion 
of the General Counsel cited above, this claim must be 
adjudicated in accord with the earlier version of 38 U.S.C.A. 
§ 1151 and the May 23, 1996, final regulation.  Thus, neither 
evidence of an unforeseen event nor evidence of VA negligence 
would be required in order for this claim to be granted.

With the above legal criteria in mind, the relevant evidence 
will be summarized.  A review of the available record 
reflects that, prior to the surgeries in question, the 
veteran had a history of diabetes, with proliferative 
diabetic retinopathy.  In January 1989, the veteran was 
admitted to the VAMC to undergo treatment for a recurrent 
right vitreous hemorrhage.  On February 1, 1989, he underwent 
a right eye vitrectomy and membrane peeling and injection of 
SF6 gas.

During his in-hospital recovery, the record reflects that the 
veteran was non-compliant with respect to the medications he 
was prescribed, as well as with respect to the posture he was 
required to maintain.  (He was advised by his physician to 
remain in a prone position with his head down.)  That 
notwithstanding, he was apparently discharged on February 8, 
1989.  Shortly thereafter, however, it appears the veteran 
developed a detached retina of the right eye secondary to the 
vitrectomy, and he was readmitted for surgical repair on 
February 14, 1989.  At the time of this admission, it was 
noted that the veteran's visual acuity was "count fingers at 
two feet on slip exam." According to nurses' notes, the 
surgery to correct the retinal detachment took place at the 
VAMC on February 15, 1989, although the suregons  operative 
repors have not been associated with the claims file.  The 
Board requsted these and other records in two prior remands 
but, as indicated in the previous section, an employee at the 
VAMC indicated in a statement received in October 2003 that 
no additional records from the facility are available.  In 
any event, at the time of his discharge on February 22, 1989, 
it was recorded that the veteran's visual acuity was 
"approximately hand motion," and a subsequent record dated 
in April 1995 reflects that the veteran had no light 
perception in the right eye.

In order to clarify the medical issues involved in this case, 
the May 1998 remand directed, in part, that the veteran's 
claims file be forwarded to a VA ophthalmologist to render 
opinions as to the following:  

(1)  What were the disabilities affecting 
the veteran's right eye prior to his 
February 1, 1989, surgery?

(2)  Were there complications from the 
veteran's February 1, 1989, vitrectomy and 
membrane peeling injection of SF6 gas, and, 
if so, of what did those complications 
consist; were any intended to result from, 
or certain to result from, the 
surgery/treatment received at that time; 
and were any the result of the veteran's 
own willful misconduct or failure to follow 
instructions? 

(3)  Were there any complications arising 
from the surgery to repair the veteran's 
right retinal detachment on February 15, 
1989, and, if so, of what did those 
complications consist and were any intended 
to result from, or certain to result from, 
the treatment received at that time? 

In addressing these questions in January 2000, a VA 
ophthalmologist, who indicated that he had reviewed the 
pertinent records contained in the claims file in detail, 
offered an opinion as follows:  With regard to the first 
question raised by the Board in the May 1998 remand as listed 
above, the physician stated prior to the February 1, 1989, 
surgery, the veteran's visual acuity without correction in 
the right eye was 20/100.  He stated that also present prior 
to the surgery were proliferative diabetic retinopathy with 
neovascularization of the disk and vitreous hemorrhage.  It 
was noted that the preoperative assessment was that 
hemorrhage was "non-resolving' and "recurrent."  

As for the second question raised in the May 1998 remand, the 
ophthalmologist indicated than the record revealed "no 
intraoperative complications of the vitrectomy/membrane 
peeling and injection of SF6 gas."  On the fifth 
postoperative day, however, the ophthalmologist stated an 
"inferior bullous retinal detachment" was first observed in 
the right eye.  The physician stated that this was a "known 
and a fairly common occurrence" of the procedure performed, 
but that it was not an "intended" or "certain" result of 
the surgery in question.  He also noted that the record 
revealed that although the veteran was ordered to, aside from 
bathroom privileges, etc., be at bedrest in a "prone 
position at all times," nurses notes indicated that the 
veteran did not follow those instructions.  Also, it was 
observed that according to a nurse's note of February 2, 
1989, the veteran refused to take the medication prescribed 
for him.  Reference was also made to a nurse's note of 
February 5, 1989, which indicated the veteran refused to take 
his oral medication.  According to the VA ophthalmologist, 
these failures in the veteran's compliance "certainly may 
have contributed to the retinal detachment which occurred."  

With regard to the third question listed above, the VA 
ophthalmologist indicated in his January 2000 statement that 
the February 15, 1989, surgery was "successful and 
uncomplicated."  He indicated that the retinal detachment 
repair was "anatomically successful, that is the chart 
states 'retina flat,' which means that the retina was 
surgically reattached."  Following the procedure, visual 
acuity was noted to have been recorded in the right eye as 
"hand motions."  The VA ophthalmologist noted that the 
veteran "deprived the physicians of long term follow up by 
not returning for the 03/09/89 follow up visit nor thereafter 
(for more than two years) at which time (05/28/91) the right 
eye was described as 'no light perception' and 'phthisis 
bulbi' (a degenerative state often the end result of any eye 
with a history of severe disease and more than one operation 
in an attempt to interrupt and improve such disease 
process)."  Thereafter, following a discussion of the 
natural history of diabetic retinopathy in general as well as 
the veteran's specific history, the VA ophthalmologist noted 
as follows:  

Since the [veteran] was not seen in the 
VA between 02/22/89 and 05/28/91 there 
are no notes to help me comment on the 
long term follow up of the retinal 
detachment repair, nor on the development 
of the phthisis bulbi.  

Given the importance of the time-gap to the VA 
ophthalmologist noted above, the Board in October 2000 
remanded the case again to contact the veteran to request 
that he provide the records of any medical care for his right 
eye between February 1989 and May 1991.  The remand also 
requested that the VAMC provide any additional records of 
pertinent treatment rendered in 1988 and 1989.  The Board 
also in this remand directed that a VA ophthalmologist 
provide answers to the same questions posed in the remand of 
May 1998, based upon a review of any newly received records.  
As indicated above, no additional records were obtained, with 
the veteran indicating in September 2002 that he had not 
additional records to submit, and a VAMC employee stating 
that there were no additional pertinent records from the VAMC 
to be reviewed.  However, additional statements and a medical 
opinion, dated in November 2003, from the same VA 
ophthalmologist who rendered the opinion in January 2000, 
were obtained.  

To summarize the November 2003 opinion, the ophthalmologist 
noted the fact that there were no additional records to 
review.  However, he was able to physically examine the 
veteran, and he noted that he again reviewed the entire 
claims file.  He reported that the veteran had become 
"totally blind," with the examination revealing no light 
perception in the right eye, with or without correction.  The 
diagnostic impression included a "[p]hthisical right eye 
secondary to proliferative diabetic retinopathy and multiple 
surgical and laser therapies thereof."  He noted that the 
examination of the veteran and re-review of the claims file 
warranted no changes to the answers to the three questions 
posed by the Board that he had provided in January 2000, 
"save the presence now of a marked decreased in vision in 
the left eye due to ischemic changes in both optic nerve and 
retina, most likely related to diabetes mellitus."  However, 
the VA ophthalmologist did elaborate as follows: 

It is my opinion that the pars plane 
vitrectomy and membrane peel [performed by 
VA in February 1989] were definitely 
indicated and appropriate.  Proper consent 
was obtained preoperatively.  A well 
recognized post operative complication of 
this procedure is retinal detachment.  It 
may be caused by a) traction on the retina 
at the time of vitrectomy being carried 
out, or b) [a] hole being inadvertently cut 
in the retina at the time of vitrectomy.  

However, since we do not have the surgeon's 
dictated detailed operative report, we must 
rely on the short written operative note 
which states that there were no 
intraoperative complications.  Therefore, 
we must assume the postoperative retina 
detachment (first noted some four or five 
days later) was an unintended postoperative 
complication and certainly not certain to 
result from the surgery.  I think I can say 
that the retinal detachment was 'at least 
as likely as not' a result of the 
vitrectomy/membrane peeling procedure 
preceding it, but not as a result of an 
intra-operative surgical omplication.  It 
must also be remembered that there was a 
component of noncompliance on the 
[veteran's] part in not maintaining the 
head position required and ordered by the 
surgeon postoperatively.  It should also be 
realized that surgical repair of the 
detached retina was expeditiously, 
successfully performed, although adequate 
postoperative followup was prevented by 
patient noncompliance in attending 
scheduled postop visits.  (Emphasis added).

Applying the pertinent legal criteria to the facts summarized 
above, "[i]t is the duty of the [Board] as the factfinder to 
determine credibility of the testimony and other lay 
evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  The only "positive" evidence of record 
definitively linking additional diability in the right eye to 
the VA surgery in question is represented by the veteran's 
contentions.  The Board certainly respects the veteran's 
right to offer his opinion, but he is not deemed competent to 
present evidence as to diagnosis, medical etiology, or 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge", aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

With regard to the competent medical evidence represented by 
the January 2000 and November 2003 opinions by the VA 
ophthalmologist set forth above, these opinions contain some 
positive evidence to the extent that the impression following 
the November 2003 examination was that the veteran's current 
phthisical right eye was secondary to his diabetes and 
surgeries necessitated by this condition.  This physician 
also found it "at least as likely as not" that the 
veteran's detached retina was the result of the 
vitrectomy/membrane peeling performed by VA.  Negative 
evidence weighing against the veteran's claim includes the 
documented  noncompliance mentioned by the VA 
ophthalmologist, the fact that the retina repair was 
anatomically successful, and the fact that no intra-surgical 
complications were documented.  

It is re-emphasized that, given the legal criteria applicable 
to this case, no fault must be shown on the part of a VA 
medical professional to warrant entitlement to the benefits 
sought.  Indeed, review of the evidence reveals no fault by 
those in the employ of VA, nor did the ophthalmologist who 
rendered the January 2000 and November 2003 opinions find 
that any treatment in question was careless, negligent, or 
otherwise faulty.  We also recognize that there was 
disability of the right eye before the VA treatment in issue 
was provided.

The Board also emphasizes that, through no fault of the 
veteran, the complete detailed surgeon's operative reports, 
which would greatly assist in the resolution of the veteran's 
case, are apparently unobtainable, a fact which will be 
construed in the veteran's favor.  The Court has held that, 
in cases where records once in the hands of the Government 
are missing, the Board has a heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis herein has been undertaken with 
this heightened duty in mind.

In view of the foregoing, the Board finds that there is 
sufficient positive evidence to conclude that the probative 
weight of the positive and negative evidence is, if not 
clearly in the veteran's favor, at least in relative balance.  
Thus, without finding error in the RO's action, the Board 
will exercise its discretion to find that the evidence is in 
relative equipoise, and will conclude that the requested 
benefits provided under 38 U.S.C.A. § 1151 may thus be 
granted, for the degree of right eye disability over and 
above the pre-operative condition.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 49. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability in the right eye as a result of VA 
hospitalizations from January 30, 1989, to February 22, 1989, 
is granted. 




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



